DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 7/14/2022.  Claims 1-16 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janina Malone on 7/25/2022.

4.	The application has been amended as follows:
Replace claims 17-20 with the following:
17.     A method for forming a composite, comprising: drying pupunha shells and leaves; milling the dried pupunha shells and leaves a first time; milling the dried pupunha shells and leaves a second time, wherein after the second milling, fibers formed from the twice milled shells and leaves have diameters within a first range of 0.5 to 2 µm and lengths within a second range of 7 to 13 µm; mixing the fibers into a polymer; and forming pellets from the mixture of the fibers and the polymer.
 
18.      The method of claim 17, further comprising collecting pupunha shells and leaves discarded during harvesting of pupunha palm for palm hearts.
 
19.      The method of claim 17, wherein milling the dried pupunha shells and leaves includes milling the pupunha shells and leaves in a pelletizer mill during the first milling and then in a knife mill during the second milling, followed by drying in an oven at 80ºC.
 
20.      The method of claim 17, wherein mixing the fibers into the polymer includes compounding the polymer with the fibers and a coupling agent with a twin screw extruder and heating the extruder through 12 heating zones at temperatures between 180-200ºC and wherein the polymer is polypropylene.

Allowable Subject Matter

5.	Claims 17-20 have been rejoined.  Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Magalhaes et al. (J. Appl. Polym. Sci., 1285-1294, 2013) and Silva et al. (Composites Part B, 129, 117-123, 2017).
Magalhaes et al. disclose a composite containing a heart-of-peach palm sheath (which was collected, dried and cut into small lengths) and a polypropylene, wherein the chipped palm sheath (reads on powder) and PP were compounded in an extruder and granulated (reads on pelletized) (Experimental section, pp. 1286-1287).
Silva et al. disclose a composite containing a peach palm tree fiber (which was dried and milled to fibers with length of 1.6 mm) and a poly(butylene adipate-co-terephthalate), wherein the 1.6 mm of fibers (reads on powder) and poly(butylene adipate-co-terephthalate) were compounded in an extruder with a co-rotating screws (reads on pelletized) (Experimental section, p. 118).
	Thus, Magalhaes et al. and Silva et al. do not teach or fairly suggest the claimed 
composite material comprising: a polymer base; and fibrils of micro-cellulose formed from milled and dried pupunha fibers and having diameters within a first range of 0.5 to 2 um and lengths within a second range of 7 to 13 um; wherein the composite material is provided as pellets.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762